BURGESS, Justice,
dissenting.
I respectfully dissent to the majority’s resolution of the point of error alleging ineffective assistance of counsel. The majority does not address appellant’s complaints that the failure to object to the admission of the tape recording based upon extraneous offenses rendered the assistance of counsel ineffective.
To demonstrate ineffective assistance of counsel, appellant must show (1) counsel’s assistance was not reasonably effective and (2) there exists a reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding would have been different. Moore v. State, 700 S.W.2d 193, 205 (Tex.Crim.App.1985), cert. denied, 474 U.S. 1113, 106 S.Ct. 1167, 89 L.Ed.2d 289 (1986); Strickland v. Washington, 466 U.S. 668, 695, 104 S.Ct. 2052, 2068, 80 L.Ed.2d 674, 698 (1984).
Counsel’s services are to be judged by the totality of the representation and challenges will be sustained only if firmly founded. Cude v. State, 588 S.W.2d 895, 896 (Tex.Crim.App.1979). The record must affirmatively demonstrate counsel’s ineffectiveness; an appellate court is not in a position to “second guess” through hindsight the strategy adopted by counsel at trial. Yeager v. State, 658 S.W.2d 639, 641 (Tex.App.—Beaumont 1983, pet. ref’d). However, if from the entire record it is apparent the defendant did not receive effective assistance of counsel, an appeals court should not hesitate to so hold. See Cude, 588 S.W.2d at 896.
The extraneous offenses were not admissible under the exceptions set out in Albrecht v. State, 486 S.W.2d 97, 100 (Tex.Crim.App.1972) or the balancing test of Robinson v. State, 701 S.W.2d 895 (Tex.Crim.App.1985). Further, as the majority opinion recognizes, the introduction of these extraneous offenses allowed the state to then argue them on the issue of punishment. The failure to object to the extraneous offenses satisfies the first prong of the Moore test: counsel’s performance was not reasonably effective.
Under the second prong of the Moore test, there must exist a reasonable probability that, but for counsel’s ineffectiveness, the result of the proceeding would have been different. This may be shown when the introduction of extraneous offenses will be harmful on the issue of punishment. Cf. Holley v. State, 582 S.W.2d 115 (Tex.Crim.App.1979). Certainly the number of sexual assault victims is a factor a jury would consider in determining an appropriate punishment. As a general rule, the punishment will (and should) be harsher for a multi-offender.
I would hold that appellant did not receive effective assistance of counsel and would reverse and remand.